DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20, 22, 28-29, and 31 are objected to because of the following informalities:  
-Claim 20, line 14: please correct “the air pump” to “the manual air pump”
-Claim 20, line 15: please correct “the steps” to “steps”
-Claim 22, line 2: please correct “between at” to “at”
-Claim 28, line 3: please add a period after “expressions”
-Claim 29, line 2: please correct “said filter” to “said porous filter” 
-Claim 29, line 2: please correct “the distal direction” to “a distal direction”
-Claim 31, line 1: please correct “The device of claim 20” to “The method of claim 20”
-Claim 31, line 2: please correct “having size” to “having a size”
-Claim 31, line 2: please correct “the filter” to “the porous filter”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the device" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the Examiner interprets the method for expressing a hemostatic powder of claim 20 to be a method of using a device for expressing a hemostatic powder comprising using the device to carry out the method steps of claim 20.  Since claims 20, 21, and 27 each mention “the device”, the Examiner suggests either introducing “a device” earlier in claim 20 or removing all recitations of “the device” from claims 20, 21, and 27.
Claims 21-31 are rejected due to their dependency on rejected claim 20.
Claim 21 recites the limitation "the device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  See 112b rejection of claim 20 above.
Claim 27 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  See 112b rejection of claim 20 above.
Claim 27 recites the limitation "the device orientation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See 112b rejection of claim 20 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-25, 27, and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Parsons (US 2012/0103332 A1) in view of McKay (US 2016/0249966 A1) and further in view of Ji (US 2011/0178495 A1).
	Regarding claim 20, Parsons discloses a method for expressing a powder (see Figs. 8-9, par. [0027]) comprising the steps of:
positioning the powder in an elongated hollow reservoir (body 320) having a manual air pump (piston 350) attached to the reservoir (body 320) and an open-ended port (piercing device 180) at a distal end of said reservoir (body 320) (see Fig. 8), with a spring (spring 340) disposed within the reservoir (body 320) between the air pump (piston 350) and the open-ended port (piercing device 180) (see Fig. 8);
compressing the manual air pump (piston 350) thus supplying pressurized air into the reservoir (body 320) and simultaneously compressing the spring (spring 340) thus exerting pressure on the powder (see par. [0044]);
allowing the pressurized air to reach the powder and to exit the device from the open-ended port (piercing device 180) with a portion of the powder (see par. [0044]);
simultaneously advancing the manual air pump (piston 350) towards the distal end under pressure from the spring (spring 340), thus keeping the powder compressed (see par. [0044]);
releasing the manual air pump (piston 350) allowing ambient air to refill the air pump (piston 350) (see par. [0007], via return mechanism); 
repeating the steps (b) through (e) (see par. [0007]).
However, Parsons fails to state that the powder is a hemostatic powder; said powder being under a porous filter slidably disposed within the reservoir between said manual air pump and said open-ended port, the spring disposed between the air pump and the porous filter; the spring exerting pressure on the porous filter; allowing the pressurized air to reach the powder through the porous filter; simultaneously advancing the porous filter towards the distal end, and the powder compressed under the porous filter.
McKay teaches a method for expressing a substance (see Figs. 1-2) comprising positioning said substance under a porous filter (second disk 115 including at least one filter arrangement 117) slidably disposed within the reservoir (chamber 105) between said manual air pump (plunger 111) and said open-ended port (dispensing end) (see Figs. 1-2, par. [0032]-[0033]).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Parsons to include positioning a porous filter at a distal surface of the manual air pump (Parsons piston 350) in order to prevent the powder or other particulate matter from passing through the filter and reaching the manual air pump (see McKay par. [0033]).  Parsons as modified above to include a porous filter at a distal surface of the manual air pump (piston 350) would provide that the spring (spring 340) is disposed between the air pump (piston 350) and the porous filter (filter 115/117 of McKay) (see Parsons Fig. 8); the spring (spring 340) exerting pressure on the porous filter (filter 115/117 of McKay) (see Parsons par. [0044]); allowing the pressurized air to reach the powder through the porous filter (filter 115/117 of McKay) (see Parsons par. [0044]); simultaneously advancing the porous filter (filter 115/117 of McKay) towards the distal end (see Parsons par. [0044]), and the powder compressed under the porous filter (see Parsons par. [0044]).
 However, modified Parsons as modified by McKay above still fails to state that the powder is a hemostatic powder. 
Ji teaches a method of expressing a hemostatic powder, wherein the powder is a hemostatic powder (see par. [0020]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Parsons to include that the powder is a hemostatic powder as taught by Ji in order to provide a dry powder delivery system which allows a physician to apply a hemostatic powder to bleeding sites to achieve hemostasis (see Ji par. [0020]).
 
Regarding claim 21, modified Parsons teaches the method of claim 20 substantially as claimed.  Modified Parsons further teaches wherein said porous filter (filter 115/117 of McKay previously incorporated onto a distal surface of piston 350 of Parsons – see claim 20 modifications in view of McKay above) is attached to a plunger (distal plunger portion of piston 350 extending into body 320) slidably disposed within the reservoir (body 320) between said porous filter (filter 115/117 of McKay previously incorporated onto a distal surface of piston 350 of Parsons – see claim 20 modifications in view of McKay above) and said manual air pump (piston 350) (see Fig. 8) and a hollow expression cannula (adapter 310) is attached to said open-ended port (piercing device 180) and extends from the device distally (see Fig. 8), said expression cannula (adapter 310) is in fluid communication with said manual air pump (piston 350) (see Fig. 8, par. [0044]).

Regarding claim 22, modified Parsons teaches the method of claim 20 substantially as claimed.  Parsons further teaches the step of opening a powder trap (blister 302) positioned at the open-ended port (piercing device 180) (see par. [0044]), the powder trap (blister 302) comprising a tortuous channel for the powder (see annotated Fig. 8 below).

    PNG
    media_image1.png
    486
    663
    media_image1.png
    Greyscale


	Regarding claim 23, modified Parsons teaches the method of claim 20 substantially as claimed.  Modified Parsons further teaches wherein the manual air pump (piston 350) is in fluid communication with the open-ended port (piercing device 180) through the porous filter (filter 115/117 of McKay previously incorporated onto a distal surface of piston 350 of Parsons – see claim 20 modifications in view of McKay above) and through the powder (see Fig. 8, par. [0044]).

Regarding claim 24, modified Parsons teaches the method of claim 20 substantially as claimed.  Parsons further teaches wherein the spring (spring 340) is in a non-compressed state prior to expressing the powder (see Fig. 8, par. [0044], spring 340 is extended prior to expression of the powder).

Regarding claim 25, modified Parsons teaches the method of claim 20 substantially as claimed.  Parsons further teaches wherein the spring (spring 340) is compressed towards the distal end by compressing the manual air pump (piston 350) (see par. [0044]).

Regarding claim 27, modified Parsons teaches the method of claim 20 substantially as claimed.  Parsons further teaches wherein a quantity of powder expressed from the device is independent of the device orientation (see par. [0044], powder quantity is dependent on pressure, not device orientation).

Regarding claim 29, modified Parsons teaches the method of claim 20 substantially as claimed.  Modified Parsons further teaches wherein said spring (spring 340), when compressed, applies pressure on said porous filter (filter 115/117 of McKay previously incorporated onto a distal surface of piston 350 of Parsons – see claim 20 modifications in view of McKay above) causing said filter (filter 115/117 of McKay previously incorporated onto a distal surface of piston 350 of Parsons – see claim 20 modifications in view of McKay above) to move (due to the filter 115/117 being slidable – see McKay par. [0032]-[0033]) in the distal direction (see Parsons par. [0044]).

Regarding claim 30, modified Parsons teaches the method of claim 20 substantially as claimed.  However, Parsons, in the embodiment of Figs. 8-9, fails to state wherein said manual air pump comprises a bellows.
Parsons teaches another embodiment of a method for expressing a powder (see Fig. 2) wherein said manual air pump (actuator 150 and bellows 130) comprises a bellows (bellows 130) (see par. [0033]-[0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Parsons (in the modified embodiment of Parsons Figs. 8-9) to include that the manual air pump comprises a bellows as taught by Parsons (in the embodiment of Parsons Fig. 2) in order to store a pre-defined quantity of air and allow a pre-compression force to build up in the bellows prior to compression of the manual air pump (see Parsons par. [0032]-[0033]).

Regarding claim 31, modified Parsons teaches the method of claim 20 substantially as claimed.  McKay further teaches wherein said porous filter (second disc 115 having a filter 117) comprises interconnected pores or channels having a size substantially preventing the powder form passing through the filter (see McKay par. [0032]-[0033]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons (US 2012/0103332 A1) in view of McKay (US 2016/0249966 A1), further in view of Ji (US 2011/0178495 A1), as applied to claim 20 above, and further in view of Riebman et al. (US 2017/0304562 A1).
Regarding claim 26, modified Parsons teaches the method of claim 20 substantially as claimed.  However, modified Parsons fails to state wherein said powder is an ORC powder. 
Riebman teaches a method of expressing an ORC powder (see par. [0034]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Parsons to include expressing an ORC powder as taught by Riebman because Riebman teaches that ORC powders are widely used hemostatic materials for controlling excessive bleeding in surgical applications (see Riebman par. [0003]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Parsons (US 2012/0103332 A1) in view of McKay (US 2016/0249966 A1), further in view of Ji (US 2011/0178495 A1), as applied to claim 20 above, and further in view of Corbacho (US 2008/0210229 A1).
Regarding claim 28, modified Parsons teaches the method of claim 20 substantially as claimed.  However, modified Parsons fails to state wherein repeating compression and release of the manual air pump delivers uniform quantities of said powder expressed over a plurality of sequential expressions.
Corbacho teaches a method of expressing a powder (see par. [0020]) wherein repeating compression and release of the manual air pump (“pump mechanism”, see par. [0020]) delivers uniform quantities of said powder expressed over a plurality of sequential expressions (see par. [0020], the device is usable in multiple expressions to deliver a “consistent, predetermined dosage” each time).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of modified Parsons to deliver uniform quantities of the powder over a plurality of sequential expressions as taught by Corbacho in order to eliminate adverse effects due to delivering inconsistent dosages (see Corbacho par. [0020]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,507,293 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe each element of the rejected claims.
Claims 21-31 are also rejected due to their dependencies on claim 20.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,154,665 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe each element of the rejected claims.
Claims 21-31 are also rejected due to their dependencies on claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783